Citation Nr: 9903744	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  98-03 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated 30 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel
INTRODUCTION

The veteran had more than 31/2 years of active service, 
including a period of active duty from June 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Boise, Idaho 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim on appeal has been obtained.  

2.  The veteran's service connected PTSD has caused 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to chronic sleep impairment.  


CONCLUSION OF LAW

The requirements for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §  4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records are negative with 
regard to mental disorders.  The veteran was discharged 
honorably in December 1971.  During overseas service in 
Vietnam he was decorated with the Combat Infantryman's' 
Badge, National Defense Service Medal, Army Commendation 
Medal with Second Oak Leaf Cluster, Vietnam Campaign Medal 
with 60 device, Air Medal and Bronze Star Medal.

The veteran was treated on an inpatient basis at a VAMC after 
complaining of depression in June 1984.  At that time 
psychological testing revealed a pure sociopathic personality 
profile with no significant depression nor any evidence of 
PTSD.

In 1990, T.T., a counselor from the Vet Center, administered 
and assessed Premilitary, Military, and Postmilitary 
adjustment indexes, a Combat Exposure Scale, Problem 
Checklist and PTSD Diagnostic Scale.  At that time T.T.'s 
plan was assist the veteran in his PTSD claim and assess him 
for treatment.  The assessment was that PTSD appeared to be a 
valid diagnosis.

In May 1992 the veteran was admitted to the Inpatient 
Psychiatric Unit at the VA Medical Center (MC) in Boise, 
Idaho presenting with marital discord.  The diagnoses 
included depression and possible PTSD.  Psychosocial 
stressors were severe and included marital conflict, 
homelessness, and recovering from surgery; the current global 
assessment of functioning (GAF) scale was 30.  Highest GAF in 
the past year was 50.  The veteran requested and was granted 
discharge one week after hospital admission, following 
reconciliation with his wife.

In September 1997 counselor T.T. (who had a Master's in 
Social Work) submitted an extensive report based upon a 
series of interviews conducted between January and September 
1997.  It notes that the veteran relates that he has had two 
hundred jobs since returning from Vietnam.  It also finds 
that the veteran's self report is consistent with diagnosis 
of PTSD for seventeen of the seventeen measures that comprise 
the Clinician's Administrated PTSD Scale (CAPS).  It was 
noted that the veteran had had extensive contact with the 
clinic since 1982 with several gaps in between.  The period 
of counseling most proximate to the report focused on a 
significant increase in PTSD symptoms related to an on the 
job injury for which he was later laid off.  It was felt that 
the veteran's war zone PTSD is chronic and severe.  It was 
concluded that GAF varied but appeared to be about 30.

In December 1997 the veteran underwent a VA mental status 
exam which included a review of a Current Social and 
Industrial Survey.  In the Social and Industrial Survey 
interview the veteran reported having over 200 jobs since 
returning from Vietnam.  The work history as reported 
describes employment at a drive-in, which he was forced to 
quit after an inappropriate reaction after a customer told 
him he was going to start a war with him, a position at a 
refinery, and a job at a liquor store which he quit after two 
individuals were killed in a robbery.  He held on-call 
position as a truck delivery person from 1987 to 1996 from 
which he was forced to retire due to an unspecified on-the-
job injury.  The veteran related a general inability to get 
along with supervisors and co-workers and that he would 
generally get fired or become extremely agitated and abruptly 
quit his jobs.  He was employed by another trucking company 
at the time of the VA mental status exam.

Although the veteran reported numerous incarcerations, he 
denied any current legal problems.  He has been married three 
times, the most recent for 7.5 years as of the date of the 
Social and Industrial Survey, and has no children.  He 
attends monthly meetings of his gun club, avoids crowds and 
reports that his anger is under better control.

The examiner found that thought content showed no evidence of 
delusions, obsessions or compulsions and the veteran denied 
hallucinations.  The veteran was able to do simple and 
complex abstractions, recent and remote memory was grossly 
intact, and the veteran had a general fund of memory 
appropriate for his life experience and formal education.  
The examiner found him in the bright/normal to superior range 
of intelligence, possessing the intellectual insight and 
judgment for simple social situations.  He demonstrated a 
general understanding of business practices and was 
considered competent for financial purposes.  The diagnosis 
was PTSD, chronic with depressive features.  The GAF was 60.  

In January 1998 the RO granted service connection for PTSD 
and assigned a 30 percent disability evaluation.  The veteran 
filed a Notice of Disagreement with the disability evaluation 
contending that 30 percent was too low.  In February, T.T. 
filed a treatment summary clarifying the veteran's employment 
history, and providing an updated picture of the veteran's 
treatment.

At a March 1998 hearing before a hearing officer at the RO, 
the veteran testified regarding his history of requiring 
medications to sleep, his inability to hold a job because of 
recurring periods of vivid nightmares and increased 
insecurity with his surroundings.  He also related details 
regarding how PTSD has affected his relationships with his 
current and past wives, his social life, employment status 
and history and treatment patterns.  Finally, he recounted 
details of the flashbacks he has and his inability to 
understand how a close friend of his during his time in 
Vietnam accidentally killed himself while playing Russian 
roulette.

Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  7 See Francisco v. 
Brown, Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

The veteran is current evaluated at 30 percent disabled, the 
next highest rating is 50 percent.  Pursuant to the Ratings 
Schedule a 30 percent rating, the rating currently assigned, 
is available where there is a demonstration of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events).  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

A 50 percent disability rating for PTSD requires evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation requires deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. Id.

The nomenclature employed in 38 C.F.R. §  4.130 is based on 
DSM-IV and rating agencies must be thoroughly familiar with 
this manual to properly implement the directives in Sec. 
4.125 through Sec. 4.129 and to apply the general rating 
formula for mental disorders in Sec. 4.130.  See 38 C.F.R. 
§ 4.130 (1998).  

The Global Assessment of Functioning Scale (GAF) considers 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, 4th. ed., (DSM-IV), 46-47 (1994).

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.

A GAF score of 51 to 60 indicates that the examinee  has 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.

A GAF score of 41 to 50 indicates that the examinee has 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.

A GAF score of 31 to 40 indicates that the examinee has some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school.

A GAF score of 21 to 30 indicates that the examinee's 
behavior is considerably influenced by delusions or 
hallucinations, has serious impairment  in communication or 
judgment, or is unable to function in almost all areas of 
life.


Analysis

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

The record contains disparate findings with regards to recent 
(since December 1997) GAF scores and PTSD.  The counselor at 
the Vet Center concluded that the veteran's GAF score varied 
but was about 30 and diagnosed PTSD as chronic and severe.  
The VA psychiatric examiner concluded that the veteran's GAF 
score was 60 and diagnosed PTSD as chronic with depressive 
features.  Both evaluations appear to be thorough and 
carefully considered, however the Board finds the VA 
examination more probative for the following reasons:  The VA 
examination was done pursuant to a request by the RO to 
evaluate the veteran for rating purposes and included 
consideration of the clinical evidence contained in the 
claims folder and a current Social and Industrial Survey.  
T.T.'s express intent was to assist the veteran in his claim 
for PTSD.  Furthermore some of T.T.'s findings were proximate 
to a recent stressor, the veteran's on-the-job injury and 
subsequent lay off, which the report indicates was 
responsible for a significant increase in PTSD symptoms.  
Finally, the VA examination was provided by a medical doctor 
and reviewed and approved by another medical doctor.  Though 
T.T. saw the veteran on numerous occasions and has a Master's 
in Social Work, T.T.'s goal was to aid the veteran in 
obtaining compensation, in addition to treatment.  

The findings of the VA examiner were based on the medical, 
social and work history as documented in the Social an 
Industrial Survey as well as an examination of the veteran 
and the claims file.  The psychiatric examiner concluded that 
the veteran's thinking process showed no evidence of 
delusions obsessions or compulsions and that the veteran 
denied hallucinations.  The veteran was able to do simple and 
complex abstractions, he was oriented to time, place and 
person, recent and remote memory was grossly intact, and the 
veteran had a general fund of memory appropriate for his life 
experience and formal education.  The examiner found him in 
the bright/normal to superior range of intelligence, 
possessing the intellectual insight and judgment for simple 
social situations.  He demonstrated a general understanding 
of business practices and was considered competent for 
financial purposes.  

The VA examiner did not report evidence of occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech.  There are no findings 
of panic attacks.  The examiner found that the veteran could 
understand complex commands.  Short-and long-term memory was 
intact.  The examiner's report was negative for impaired 
judgment and impaired abstract thinking and disturbances of 
motivation and mood.  This evidence indicates that the 
schedular criteria for a 50 percent evaluation have not been 
met.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

Considering the above, an evaluation in excess of 30 percent 
disabled for PTSD is not warranted.


ORDER

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder is denied. 




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 8 -


